Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks 
Claims 1, 17-19, and 35-36 have been amended. 
New claim 37 has been added.
Currently claims 1-37 are pending.
Please refer to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the claimed subject matter, not the specification, is the measure of the invention. 

Responses to Arguments/Remarks
Applicant’s arguments/remarks of 10/21/2022 erroneously addressed the prior rejections as to “Claim Rejections -35 U.S.C. § 103 Claims 1-4, 6, 14-22, 24 and 32-36 were rejected under 35 U.S.C. 103 as allegedly being unpatentable over Yang et al. (US 2021/0090571, Al), in view of Yasuda et al. (US 2020/0177747, Al). Claims 5 and 23 were rejected as being unpatentable over Yang in view of Yasuda, and further in view of Kwon et al. Claims 7-13 and 25-31 were rejected as allegedly being unpatentable over Yang in view of Yasuda, and further in view of Iwasa” when in fact the claims of the mailed action of 07/25/2022 were rejected under USC 102 over Yasuda and were additionally separately rejected under Iwasa. Secondly, the arguments/remarks pertaining to currently submitted amendments of 10/21/2022 citing “wherein the screen is a screen for confirming the setting command and cause the speaker to output audio information including a portion of the setting command displayed on the screen, and output audio guidance confirming execution of the predetermined image processing based on the setting command displayed on the screen” have considered, however, these arguments are moot in light of the new ground of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding dependent claim 37:

	The claims require “image processing system according to claim 1, wherein the one or more processors are further configured to cause the speaker to output the audio guidance confirming the execution of the predetermined image processing based on the setting command displayed on the screen and not to output audio information about the setting command displayed on the screen”.
      In relying on the claim languages of “output the audio guidance confirming the execution of the predetermined image processing based on the setting command displayed on the screen and not to output audio information about the setting command displayed on the screen” cited in claim 37; the audio outputted appeared ambiguous as the first caused audio data or audio guidance for confirming the image execution is based on the setting command displayed on the screen and then the claim alleged and requires not to output audio information about the setting command displayed on the screen; these languages to output based on the setting command displayed on the screen and then not to output audio information about the setting command displayed on the screen are indefinite, unclear, and further ambiguous as to what applicant intends to claim. Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, thereby is rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-36 is/are rejected under 35 U.S.C. 103 as being unpatentable and obvious over Yasuda  et al (US 2020/0177747, previously cited), in view of Yoshimi et al. (US 2020/0177744, A1).

     Regarding claim 1, Yasuda teaches an image processing system (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copy image processing in a case where the text information including at least a copying execute command of said predetermined copy image processing);
cause the display to display a screen for waiting for the execution command in a case where the text information including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for the copying execution command in a case where the text information including a used previous setting command of the predetermined copy image processing without specifics of the execution command as illustrated further in para. 0299-0300); 
wherein the screen having information corresponding to the setting command (the screen of Figs. 12-13 and 27 further comprising screen information having information corresponding to the previously used setting command); the screen is a screen for confirming the setting command (the screen display of “copying in monochrome for copies, both faces. OK?” of Figs. 12-13 is a is a screen for confirming the setting command); and cause the speaker to output audio guidance confirming execution of the predetermined image processing (the speaker of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 
   However, Yasuda is silent regarding wherein cause the speaker to output audio information including a portion of the setting command displayed on the screen, and output audio guidance confirming execution of the predetermined image processing based on the setting command displayed on the screen.
   Yoshimi teaches in at least para. 0139-0140 and 0152-0153 a waiting display screen for waiting for an execution command in a case where the text information including a setting command of “make double sided copies” of the predetermined image processing missing or without the execution command, the system further in para. 0115, 0152-0153 and Figs. 11-14 may output by voice and by display screen of para. 0152-0153 feedback confirmation data via at least said screen for confirming the setting command of double sided copies, and cause the speaker to output in a case S78-2, S78-k audio information including understoodly a portion of the setting command displayed on the screen of 0152-0153, and output audio guidance S78, S78-k confirming execution of the predetermined image processing based on the setting command displayed on the screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda in view of Yoshimi to include wherein cause said speaker to output audio information including said portion of the setting command displayed on the screen, and output said audio guidance confirming execution of the predetermined image processing based on said setting command displayed on the screen, as Yasuda in view of Yoshimi are in the same field of endeavor of performing and executing user spoken print operations, where in a case exists the converted text data from the converted spoken commands data include includes setting command of the predetermined image processing without the execution command, a screen is displayed to prompt the user to input additional data and to wait for additional instructed data due to said processing without the execution command, one skill in the art would further appreciate a preference of outputting audio information including said portion of the setting command displayed on the screen instead of the outputting of Yasuda would have been a matter of design choice as both elements provide the waiting screen, the outputted audio data and the confirmation screen, Yoshimi further complements Yasuda in the case that the system may output outputted audio data separately for each of the setting command data on the screen, or said output audio information including said portion of the setting command displayed on the screen, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 2 (according to claim 1), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement related to execution of the predetermined image processing, with execution of the predetermined image processing performed by the image processing device (Figs. 12-13, and 26-27 further teaches the system  configured to cause said speaker to output feedbacks or announcement related to execution of the predetermined image processing, with execution of the predetermined image processing performed by the image processing device).

     Regarding claim 3 (according to claim 1), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement for confirming execution of the predetermined image processing, with the screen for waiting for the execution instruction being displayed on the display (Figs. 12-13, and 26-27 further teaches the system  configured to cause said speaker to output feedbacks or announcement for confirming execution of said predetermined image processing, with the screen for waiting for the execution instruction being displayed on the display).

     Regarding claim 4 (according to claim 1), Yasuda further teaches wherein the voice information is information acquired by one utterance of a user (spoken voice of further Figs. 12-13, and 26-27 further comprises voice information acquired by one utterance of a user).

     Regarding claim 5 (according to claim 1), Yasuda further teaches wherein the one or more processors is configured to acquire text information using at least a trained model obtained through learning based on training data including a pair of text information and voice information (Figs. 12-13, and 26-27 further comprising using natural language processing to acquire text information using understood in the art at least a trained model obtained through learning based on training requested data of further Figs. 12-13, and 26-27 including wellknown pair of text information and voice information).

     Regarding claim 6 (according to claim 1), Yasuda further teaches wherein the one or more processors are further configured to acquire additional text information based on additional voice information acquired via the microphone (Figs. 12-13, and 26-27 further teaches acquiring additional text information based on additional voice information acquired via the microphone); and cause the image processing device to execute the predetermined image processing in response to an execution command being acquired from the additional text information in a state in which the screen for waiting for the execution instruction is displayed on the display (Figs. 12-13, and 26-27).


     Regarding claim 7 (according to claim 1), Yasuda further teaches wherein the image processing device is a reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device).


     Regarding claim 8 (according to claim 1), Yasuda further teaches wherein the predetermined image processing includes storing an image read by the reading device, into a storage (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing which obviously comprising storing an image read by the reading device, into a storage or the like).

     Regarding claim 9 (according to claim 1), Yasuda further teaches wherein the predetermined image processing includes uploading an image read by the reading device, to a network storage service (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing traditionally entailing uploading scanned image or an image read by the reading device, to a device or network storage service).

     Regarding claim 10 (according to claim 7), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by an electronic mail (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan image processing traditionally entailing uploading or transmitting scanned image or an image read by the reading device, to a device, network or obviously said electronic mail).

     Regarding claim 11 (according to claim 7), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by facsimile (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan/copy  image processing traditionally entailing uploading or transmitting image read by the reading device, by obviously facsimile or the like).

      Regarding claim 12 (according to claim 7), Yasuda further teaches wherein further comprising an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
 wherein the predetermined image processing includes causing the an image formation device to execute image formation that is based on an image read by the reading device (said MFP 1 of further Figs. 12-13, and 26-27 further configured to execute said image formation of the copy or scan image processing that is based obviously on an image read by the reading device).

      Regarding claim 13 (according to claim 1), Yasuda further teaches wherein the image processing device is an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
and wherein the predetermined image processing causes the image formation device to execute image formation that is based on an image designated by a user (the predetermined scan/copy image processing of further Figs. 12-13, and 26-27 further obviously causes said image formation device to execute image formation that is based on an image obviously designated by a user).

      Regarding claim 14 (according to claim 1), Yasuda further teaches wherein further comprising an apparatus including the image processing device, the microphone, and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 1 or 2  including the image processing device, the microphone, and the display).
 
      Regarding claim 15 (according to claim 1), Yasuda further teaches wherein further comprising: an apparatus including the image processing device and the display (the system of Figs. 1, 12-13, and 26-27 further comprising apparatus 1 including the image processing device and the display); and an apparatus including the microphone (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone). 

   Regarding claim 16 (according to claim 1), Yasuda further teaches wherein further comprising: an apparatus including the image processing device (MFP 1 of Figs. 1, 12-13, and 26-27); and an apparatus including the microphone and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone and the display). 

     Regarding claim 17, Yasuda teaches an image processing apparatus (image processing system of at least Figs. 12-13, 16-20, and 27 comprising an image processing method which as further illustrated and implied to one skill in the art in at least para. 0319 maybe embodied in obviously c an image processing apparatus comprising the components of an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copy image processing in a case where the text information including at least a copying execute command of said predetermined copy image processing);
cause the display to display a screen for waiting for the execution command in a case where the text information including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for the copying execution command in a case where the text information including a used previous setting command of the predetermined copy image processing without specifics of the execution command as illustrated further in para. 0299-0300); 
wherein the screen having information corresponding to the setting command (the screen of Figs. 12-13 and 27 further comprising screen information having information corresponding to the previously used setting command);  and
wherein the screen is a screen for confirming the setting command (the screen display of “copying in monochrome for copies, both faces. OK?” of Figs. 12-13 is a is a screen for confirming the setting command); and wherein the screen having information corresponding to cause a speaker to output audio guidance confirming execution of the predetermine image processing (the speaker 50 of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 
   The system of Yasuda in at least para. 0299-0300 and Figs. Figs. 12-13, 16, and 27 teaches the claimed invention of causing the image processing device to execute a predetermined image processing, and in another case of causing the display to display a screen for waiting the first setting command in a case where the text information including a second setting command, except for specifically implying the components are part of a single apparatus, and wherein cause the speaker to output audio information including a portion of the setting command displayed on the screen, and output audio guidance confirming execution of the predetermined image processing based on the setting command displayed on the screen.
    However, Yoshimi teaches in at least para. 0139-0140 and 0152-0153 a waiting display screen for waiting for an execution command in a case where the text information including a setting command of “make double sided copies” of the predetermined image processing missing or without the execution command, the system further in para. 0115, 0152-0153 and Figs. 11-14 may output by voice and by display screen of para. 0152-0153 feedback confirmation data via at least said screen for confirming the setting command of double sided copies, and cause the speaker to output in a case S78-2, S78-k audio information including understoodly a portion of the setting command displayed on the screen of 0152-0153, and output audio guidance S78, S78-k confirming execution of the predetermined image processing based on the setting command displayed on the screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda in view of Yoshimi to include wherein specifically the components above are part of a single apparatus, and cause said speaker to output audio information including said portion of the setting command displayed on the screen, and output said audio guidance confirming execution of the predetermined image processing based on said setting command displayed on the screen, as Yasuda in view of Yoshimi are in the same field of endeavor of performing and executing user spoken print operations, where in a case exists the converted text data from the converted spoken commands data include includes setting command of the predetermined image processing without the execution command, a screen is displayed to prompt the user to input additional data and to wait for additional instructed data due to said processing without the execution command, one skill in the art will denote that on para. 0319 of Yasuda disclosure implies a case that other modifications or embodied may exist where such modifying of those components could obviously exist or locate in said alleged single apparatus; additionally, one skill in the art would further appreciate a preference of outputting audio information including said portion of the setting command displayed on the screen instead of the outputting of Yasuda would have been a matter of design choice as both elements provide the waiting screen, the outputted audio data and the confirmation screen, Yoshimi further complements Yasuda in the case that the system may output outputted audio data separately for each of the setting command data on the screen, or said output audio information including said portion of the setting command displayed on the screen, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 18, Yasuda teaches an image processing method (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising said method and including an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
acquiring text information based on voice information acquired via a microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
causing an image processing device to execute a predetermined image processing in a case where the text information including at least an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copy image processing in a case where the text information including at least a copying execute command of said predetermined copy image processing);
causing a display to display a screen for waiting for waiting in a case where the text information-6-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01 including a setting command of the predetermined image processing without the execution command (a case exists further in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for the copying execution command in a case where the text information including a used previous setting command of the predetermined copy image processing without specifics of the execution command as illustrated further in para. 0299-0300); wherein the screen is a screen for confirming the setting command (the screen display of “copying in monochrome for copies, both faces. OK?” of Figs. 12-13 is a is a screen for confirming the setting command); and wherein the screen having information corresponding to cause a speaker to output audio guidance confirming execution of the predetermine image processing (the speaker 50 of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 
   However, Yasuda is silent regarding wherein cause the speaker to output audio information including a portion of the setting command displayed on the screen, and output audio guidance confirming execution of the predetermined image processing based on the setting command displayed on the screen.
    Yoshimi teaches in at least para. 0139-0140 and 0152-0153 a waiting display screen for waiting for an execution command in a case where the text information including a setting command of “make double sided copies” of the predetermined image processing missing or without the execution command, the system further in para. 0115, 0152-0153 and Figs. 11-14 may output by voice and by display screen of para. 0152-0153 feedback confirmation data via at least said screen for confirming the setting command of double sided copies, and cause the speaker to output in a case S78-2, S78-k audio information including understoodly a portion of the setting command displayed on the screen of 0152-0153, and output audio guidance S78, S78-k confirming execution of the predetermined image processing based on the setting command displayed on the screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda in view of Yoshimi to include wherein cause said speaker to output audio information including said portion of the setting command displayed on the screen, and output said audio guidance confirming execution of the predetermined image processing based on said setting command displayed on the screen, as Yasuda in view of Yoshimi are in the same field of endeavor of performing and executing user spoken print operations, where in a case exists the converted text data from the converted spoken commands data include includes setting command of the predetermined image processing without the execution command, a screen is displayed to prompt the user to input additional data and to wait for additional instructed data due to said processing without the execution command, one skill in the art would further appreciate a preference of outputting audio information including said portion of the setting command displayed on the screen instead of the outputting of Yasuda would have been a matter of design choice as both elements provide the waiting screen, the outputted audio data and the confirmation screen, Yoshimi further complements Yasuda in the case that the system may output outputted audio data separately for each of the setting command data on the screen, or said output audio information including said portion of the setting command displayed on the screen, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 19, Yasuda teaches an image processing system (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copying image processing in a case where the text information including at least including at least a first copying setting command of the predetermined copy image processing and a copy execution command of said predetermined image processing);
causing the display to display a screen for waiting the first setting command in a case where the text information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for said first copying setting command in a case where the text information including a second previously used setting command of the predetermined image processing and said copy execution command of said predetermined copy image processing as illustrated further in para. 0299-0300); 
wherein the screen having information of the first setting related to the first setting command (the screen of Figs. 12-13, 16, and 27 further comprising screen information having information of said first copy setting related to said first setting command); 
wherein the screen is a screen for confirming the setting command (the screen display of “copying in monochrome for copies, both faces. OK?” of Figs. 12-13 is a is a screen for confirming the setting command); and wherein the screen having information corresponding to cause a speaker to output audio guidance confirming execution of the predetermine image processing (the speaker 50 of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 
   However, Yasuda is silent regarding wherein cause the speaker to output audio information including a portion of the setting command displayed on the screen, and output audio guidance confirming execution of the predetermined image processing based on the setting command displayed on the screen.
   Yoshimi teaches in at least para. 0139-0140 and 0152-0153 a waiting display screen for waiting for an execution command in a case where the text information including a setting command of “make double sided copies” of the predetermined image processing missing or without the execution command, the system further in para. 0115, 0152-0153 and Figs. 11-14 may output by voice and by display screen of para. 0152-0153 feedback confirmation data via at least said screen for confirming the setting command of double sided copies, and cause the speaker to output in a case S78-2, S78-k audio information including understoodly a portion of the setting command displayed on the screen of 0152-0153, and output audio guidance S78, S78-k confirming execution of the predetermined image processing based on the setting command displayed on the screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda in view of Yoshimi to include wherein cause said speaker to output audio information including said portion of the setting command displayed on the screen, and output said audio guidance confirming execution of the predetermined image processing based on said setting command displayed on the screen, as Yasuda in view of Yoshimi are in the same field of endeavor of performing and executing user spoken print operations, where in a case exists the converted text data from the converted spoken commands data include includes setting command of the predetermined image processing without the execution command, a screen is displayed to prompt the user to input additional data and to wait for additional instructed data due to said processing without the execution command, one skill in the art would further appreciate a preference of outputting audio information including said portion of the setting command displayed on the screen instead of the outputting of Yasuda would have been a matter of design choice as both elements provide the waiting screen, the outputted audio data and the confirmation screen, Yoshimi further complements Yasuda in the case that the system may output outputted audio data separately for each of the setting command data on the screen, or said output audio information including said portion of the setting command displayed on the screen, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 20 (according to claim 19), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement related to execution of the predetermined image processing, in response to execution of the predetermined image processing (Figs. 12-13, and 26-27 further teaches the system  configured to cause said speaker to output feedbacks or announcement related to execution of the predetermined image processing, in response to obvious execution of the predetermined image processing).
 
     Regarding claim 21 (according to claim 19), Yasuda further teaches wherein the one or more processors are further configured to cause the speaker to output announcement for prompting an input of the first setting command, in response to the screen for prompting the input being displayed on the display (system of further Figs. 12-13, 16, and 26-27 further configured to cause said speaker to output feedbacks or announcement for confirming execution of said predetermined image processing, and said prompting input of said first setting command or the like, in response to the screen for prompting the input being displayed on the display). 


     Regarding claim 22 (according to claim 19), Yasuda further teaches wherein the voice information is information acquired by one utterance of a user (spoken voice of further Figs. 12-13, and 26-27 further comprises voice information acquired by one utterance of a user).

     Regarding claim 23 (according to claim 19), Yasuda further teaches wherein the one or more processors is configured to acquire text information using at least a trained model obtained through learning based on training data including a pair of text information and voice information (Figs. 12-13, and 26-27 further comprising using natural language processing to acquire text information using understood in the art at least a trained model obtained through learning based on training requested data of further Figs. 12-13, and 26-27 including wellknown pair of text information and voice information).

     Regarding claim 24 (according to claim 19), Yasuda further teaches wherein the one or more processors are further configured to acquire additional text information based on additional voice information acquired via the microphone (Figs. 12-13, and 26-27 further teaches acquiring additional text information based on additional voice information acquired via the microphone); and cause the image processing device to execute the predetermined image processing in response to an execution command being acquired from the additional text information in a state in which the screen for prompting the input is displayed on the display (Figs. 12-13, and 26-27).

     Regarding claim 25 (according to claim 19), Yasuda further teaches wherein the image processing device is a reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said reading device configured to read an image from a document, and wherein the image processing includes reading an image by using the reading device).


     Regarding claim 26 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes storing an image read by the reading device, into a storage (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing which obviously comprising storing an image read by the reading device, into a storage or the like).

     Regarding claim 27 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes uploading an image read by the reading device, to a network storage service (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform scan image processing traditionally entailing uploading scanned image or an image read by the reading device, to a device or network storage service).
 
     Regarding claim 28 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by an electronic mail (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan image processing traditionally entailing uploading or transmitting scanned image or an image read by the reading device, to a device, network or obviously said electronic mail).

     Regarding claim 29 (according to claim 25), Yasuda further teaches wherein the predetermined image processing includes transmitting an image read by the reading device, by facsimile (the MFP 1 of further Figs. 12-13, and 26-27 further configured to perform predetermined scan/copy  image processing traditionally entailing uploading or transmitting image read by the reading device, by obviously facsimile or the like).

      Regarding claim 30 (according to claim 25), Yasuda further teaches wherein further comprising an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
 wherein the predetermined image processing includes causing the an image formation device to execute image formation that is based on an image read by the reading device (said MFP 1 of further Figs. 12-13, and 26-27 further configured to execute said image formation of the copy or scan image processing that is based obviously on an image read by the reading device).

      Regarding claim 31 (according to claim 19), Yasuda further teaches wherein the image processing device is an image formation device configured to form an image onto a sheet (the MFP 1 of further Figs. 12-13, and 26-27 further comprising said image formation device); 
and wherein the predetermined image processing causes the image formation device to execute image formation that is based on an image designated by a user (the predetermined scan/copy image processing of further Figs. 12-13, and 26-27 further obviously causes said image formation device to execute image formation that is based on an image obviously designated by a user).

      Regarding claim 32 (according to claim 19), Yasuda further teaches wherein further comprising an apparatus including the image processing device, the microphone, and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 1 or 2  including the image processing device, the microphone, and the display).

      Regarding claim 33 (according to claim 19), Yasuda further teaches wherein further comprising: an apparatus including the image processing device and the display (the system of Figs. 1, 12-13, and 26-27 further comprising apparatus 1 including the image processing device and the display); and an apparatus including the microphone (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone). 

   Regarding claim 34 (according to claim 19), Yasuda further teaches wherein further comprising: an apparatus including the image processing device (MFP 1 of Figs. 1, 12-13, and 26-27); and an apparatus including the microphone and the display (the system of Figs. 1, 12-13, and 26-27 further comprising an apparatus 50 including the microphone and the display). 


     Regarding claim 35, Yasuda teaches an image processing apparatus (image processing system of at least Figs. 12-13, 16-20, and 27 comprising an image processing method which as further illustrated and implied to one skill in the art in at least para. 0319 maybe embodied in obviously an image processing apparatus comprising the components of an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
an image processing device configured to process an image (image processing device 1 of Figs. 12-13, 16-20, and 27);  
a microphone configured to acquire sound (microphone 29  of Figs. 12-13, 16-20, and 27);  
a speaker configured to output audio information (smart speaker 50 of Figs. 12-13, 16-20, and 27);  
a display configured to display information(touch panel 27, or a local display of device 1); and 
one or more processors configured to acquire text information based on voice information acquired via the microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone); and 
cause the image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copying image processing in a case where the text information including at least including at least a first copying setting command of the predetermined copy image processing and a copy execution command of said predetermined image processing);
cause the display to display a screen for waiting of the first setting command in a case where the text information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for said first copying setting command in a case where the text information including a second previously used setting command of the predetermined image processing and said copy execution command of said predetermined copy image processing as illustrated further in para. 0299-0300); 
wherein the screen having information of the first setting related to the first setting command (the screen of Figs. 12-13, 16, and 27 further comprising screen information having information of said first copy setting related to said first setting command); and
wherein the screen is a screen for confirming the setting command (the screen display of “copying in monochrome for copies, both faces. OK?” of Figs. 12-13 is a is a screen for confirming the setting command); and wherein the screen having information corresponding to cause a speaker to output audio guidance confirming execution of the predetermine image processing (the speaker 50 of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 
   The system of Yasuda in at least para. 0299-0300 and Figs. Figs. 12-13, 16, and 27 teaches the claimed invention of causing the image processing device to execute a predetermined image processing, and in another case of causing the display to display a screen for waiting the first setting command in a case where the text information including a second setting command, except for specifically implying the components are part of a single apparatus, and wherein cause the speaker to output audio information including a portion of the setting command displayed on the screen, and output audio guidance confirming execution of the predetermined image processing based on the setting command displayed on the screen.
    However, Yoshimi teaches in at least para. 0139-0140 and 0152-0153 a waiting display screen for waiting for an execution command in a case where the text information including a setting command of “make double sided copies” of the predetermined image processing missing or without the execution command, the system further in para. 0115, 0152-0153 and Figs. 11-14 may output by voice and by display screen of para. 0152-0153 feedback confirmation data via at least said screen for confirming the setting command of double sided copies, and cause the speaker to output in a case S78-2, S78-k audio information including understoodly a portion of the setting command displayed on the screen of 0152-0153, and output audio guidance S78, S78-k confirming execution of the predetermined image processing based on the setting command displayed on the screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda in view of Yoshimi to include wherein specifically the components above are part of a single apparatus, and cause said speaker to output audio information including said portion of the setting command displayed on the screen, and output said audio guidance confirming execution of the predetermined image processing based on said setting command displayed on the screen, as Yasuda in view of Yoshimi are in the same field of endeavor of performing and executing user spoken print operations, where in a case exists the converted text data from the converted spoken commands data include includes setting command of the predetermined image processing without the execution command, a screen is displayed to prompt the user to input additional data and to wait for additional instructed data due to said processing without the execution command, one skill in the art will denote that on para. 0319 of Yasuda disclosure implies a case that other modifications or embodied may exist where such modifying of those components could obviously exist or locate in said alleged single apparatus; additionally, one skill in the art would further appreciate a preference of outputting audio information including said portion of the setting command displayed on the screen instead of the outputting of Yasuda would have been a matter of design choice as both elements provide the waiting screen, the outputted audio data and the confirmation screen, Yoshimi further complements Yasuda in the case that the system may output outputted audio data separately for each of the setting command data on the screen, or said output audio information including said portion of the setting command displayed on the screen, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

     Regarding claim 36, Yasuda teaches an image processing method (Figs. 12-13, 16-20, and 27 comprising at least an image processing system comprising said method and including at least an image processing device 1, a smart speaker 50, touch panel 27, and a microphone 29 configured to acquire at least sound from a user comprising at least requested copy/scan execution command to the targeted image processing device to execute in a case a predetermined image copy processing) comprising: 
acquiring text information based on voice information acquired via a microphone (cloud 60/100 of at least Fig. 17, and 20 comprising said one or more processors configured to acquire said text information based on voice information acquired via the microphone 29 ); and 
causing an image processing device to execute a predetermined image processing in a case where the text information including at least a first setting command of the predetermined image processing and an execution command of the predetermined image processing (Fig. 16 teaches a case of  executing a predetermined copying image processing in a case where the text information including at least including at least a first copying setting command of the predetermined copy image processing and a copy execution command of said predetermined image processing);
causing a display to display a screen for waiting of the first setting command in a case where the text-11-Amendment for Application No.: 17/112426 Attorney Docket: 10203067US01information including a second setting command of the predetermined image processing and the execution command of the predetermined image processing (a case further exists in Figs. 12-13 and 27 where the system cause the display to display a screen for waiting for said first copying setting command in a case where the text information including a second previously used setting command of the predetermined image processing and said copy execution command of said predetermined copy image processing as illustrated further in para. 0299-0300); 
wherein the screen is a screen for confirming the setting command (the screen display of “copying in monochrome for copies, both faces. OK?” of Figs. 12-13 is a is a screen for confirming the setting command); and wherein the screen having information corresponding to cause a speaker to output audio guidance confirming execution of the predetermine image processing (the speaker 50 of further Figs. 12-13 and 27 further configured for outputting audio guidance confirming execution of the predetermined copy image processing). 
   However, Yasuda is silent regarding wherein cause the speaker to output audio information including a portion of the setting command displayed on the screen, and output audio guidance confirming execution of the predetermined image processing based on the setting command displayed on the screen.
   Yoshimi teaches in at least para. 0139-0140 and 0152-0153 a waiting display screen for waiting for an execution command in a case where the text information including a setting command of “make double sided copies” of the predetermined image processing missing or without the execution command, the system further in para. 0115, 0152-0153 and Figs. 11-14 may output by voice and by display screen of para. 0152-0153 feedback confirmation data via at least said screen for confirming the setting command of double sided copies, and cause the speaker to output in a case S78-2, S78-k audio information including understoodly a portion of the setting command displayed on the screen of 0152-0153, and output audio guidance S78, S78-k confirming execution of the predetermined image processing based on the setting command displayed on the screen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yasuda in view of Yoshimi to include wherein cause said speaker to output audio information including said portion of the setting command displayed on the screen, and output said audio guidance confirming execution of the predetermined image processing based on said setting command displayed on the screen, as Yasuda in view of Yoshimi are in the same field of endeavor of performing and executing user spoken print operations, where in a case exists the converted text data from the converted spoken commands data include includes setting command of the predetermined image processing without the execution command, a screen is displayed to prompt the user to input additional data and to wait for additional instructed data due to said processing without the execution command, one skill in the art would further appreciate a preference of outputting audio information including said portion of the setting command displayed on the screen instead of the outputting of Yasuda would have been a matter of design choice as both elements provide the waiting screen, the outputted audio data and the confirmation screen, Yoshimi further complements Yasuda in the case that the system may output outputted audio data separately for each of the setting command data on the screen, or said output audio information including said portion of the setting command displayed on the screen, which may further be realized according to known methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).


Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/10/2022